Broyles, C. J.
1. The motion to dismiss the bill of exceptions is denied.
2. Under the facts of the case as disclosed by the record, and the rulings in Pope v. Shipp, 38 Ga. App. 483 (2, 3) (144 S. E. 345), it does not appear that the trial judge abused his wide discretion in overruling the motion to continue the hearing of the motion for a new trial, or in dismissing the motion for a new trial. See, also, Starke v. Hunt, 29 Ga. App. 397 (2) (115 S. E. 505), and cit.
3. This court not being satisfied that the writ of error was prosecuted for the purpose of delay, the request of the defendant in error, that damages be awarded him, is denied.

Judgment affirmed.


Hooper, J., conews. MacIntyre, J., not presiding.

B. Garter Pittman, for plaintiff in error.
Mitchell & Mitchell, contra.